        Case 1:19-mc-02206-UAD Document 1 Filed 08/29/19 Page 1 of 3 PageID #: 1


AO 451 (Rev. 01/09; DC 4/10) Clerk's Ccitidcntion ofa Juclgmcnt to be Registered in Another District

                                        United States District Court
                                                                          for the
                                                                 District of Columbia

                       _qNSONGq_
                            Pioinliff
                               V.                                                         Civil Action No.08-cv-1380-JDB
              REPUBLIC OF SUDAN et a!
                           Defendant



        CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


         I certify that the attached judgment is a copy of a judgment entered by this court on (dote)                           07/25/2014
        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)C4)(A) is pending
before this court and that no appeal has been filed or, if one was fried, that it is no longer pending.

Date:
                                                                                         ANGELA D. CAESAR. CLERK OF COURT




                                                                                                       Signature ofClerk or Deputy Clerk




                                                                                                                FILED
                                                                                                            IN CLERK'S OFFICE
                                                                                                       US DISTRICT COURT E.D.N.Y

                                                                                                       ★      AUG 2 9 2019          i,
                                                                                                       BROOKLYN OFFICE
    Case 1:19-mc-02206-UAD Document 1 Filed 08/29/19 Page 2 of 3 PageID #: 2
                     l:08-cv-01380-JDB Document 231 Filed 07/25/14 Page lot 2

     IN c
lJ.S. DISTRICT COURT E.D.N.Y.
★ fAU6 2a2019 ★                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
 BROOKLYN OFFICE

     MARY ONSONGO,et al..
                                                                 MISC 19-2206
             Plaintiffs,


                      V.
                                                                  Civil Action No. 08-1380(JDB)
     REPUBLIC OF SUDAN,et al.,

               Defendants.




                                                 ORDER


            Upon consideration of[50-230] the special masters' reports, and the entire record herein,

    it is hereby

            ORDERED that [50-230] the special master reports are adopted in part and modified in

    part as described in the accompanying Memorandum Opinion issued on this date; it is further

            ORDERED that judgment is entered in favor of plaintiffs and against defendants in the

    total amount of $199,106,578.19; and it is further

            ORDERED that each plaintiff is entitled to damages in the amounts listed in the

    accompanying chart.

            SO ORDERED.




                                                                                                 /s/
                                                                                           JOHN D. BATES
                                                                                    United States District Judge

    Dated: July 25.2014                                             EOF
                                                            DOCUMENT
                                           I hereby attest and certify that this is a printed copy of a
                                           document which was electronically filed with the United
                                           States District and Bankruptcy Courts for the District of
                                            Columbia.
                                            Date Filed:
                                     Case 1:19-mc-02206-UAD Document 1 Filed 08/29/19 Page 3 of 3 PageID #: 3
                                               Case l:08-cv-01380-JDB Document 231 Filed 07/25/14 Page 2 of 2


                                                                                                                                                                Total Award (with Total Award (subtotal
                          Injured/                                                     Pain & Suffering                                                             applicable       with prejudgment
       Name of Victim                  Family Members    Relation   Economic Damages                      Solatium Damages Punitive Damages     Subtotal
                         Deceased                                                         Damages                                                                 prejudgment      Interest, plus punitive
                                                                                                                                                                     Interest)           damages)
1    Eric Abur Onyango               Juliana Onyango    Sister                                                  $2,500,000       $5,654,625       $2,500,000         $5,654,625.00         $11,309,250.00
2                                    Marita Onyango     Sister                                                  $2,500,000       $6,817,439       $2,500,000         $6,817,439.10         $13,634,878.19
3    Evans Onsongo       Deceased    Evans Onsongo                        $1,162,814                 $0                                  $0       $1,162,814                 $0.00                    $0.00
4                                    Mary Onsongo       Wife                                                    $8,000,000      $18,094,800       $8,000,000       $18,094,800.00          $36,189,600.00
5                                    Enoch Onsongo      Son                                                     $5,000,000      $11,309,250       $5,000,000       $11,309,250.00          $22,618,500.00
6                                    Peris Onsongo      Daughter                                                $5,000,000      $11,309,250       $5,000,000       $11,309,250.00          $22,618,500.00
7                                    Venice Onsongo     Daughter                                                       $0               $0                 $0               $0.00                    $0.00
8                                    Salome Onsongo     Mother                                                  $5,000,000      $11,309,250        $5,000,000      $11,309,250.00          $22,618,500.00
9                                    Bernard Onsongo    Brother                                                 $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
10                                   George Onsongo     Brother                                                 $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
11                                   Edwin Onsongo      Brother                                                 $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
12                                   Gladys Onsongo     Sister                                                  $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
13                                   Pinina Onsongo     Sister                                                  $2,500,000       $5,654,625        $2,500,000       $5,654,625.00          $11,309,250.00
14   Irene Kung'u        Injured     Irene Kung'u                                           $3,000,000                           $6,785,550        $3,000,000       $6,785,550.00          $13,571,100.00
                              TOTALS                                                      $3,000,000.00 $ 40,500,000.00       $99,553,289.10   $44,662,814.10      $99,553,289.10         $199,106,578.19
